El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
En este caso la Comisión Industrial de Puerto Pico dictó una resolución el 31 de enero de 1938, en la que declara que el obrero Jacinto Caquías, en la'fecha en que sufrió cierto accidente del trabajo, trabajaba para el patrono José Váz-quez, que éste empleaba más de cuatro obreros y que no-estaba asegurado, en violación de la ley. Concluye la reso-lución declarando a José Vázquez patrono no asegurado y ordenando que el caso sea liquidado y el montante de la liquidación cobrado a dicho patrono en la forma que deter-mina la ley.
El patrono solicitó la reconsideración y le fué concedida. En el acto de la nueva vista-se limitó el patrono a impug-*17nar la jurisdicción de la Comisión Industrial, fundándose en que el obrero Jacinto Caquías, al ocurrir el accidente, tra-bajaba bajo la inmediata dirección de Pedro Rojas, pero según se desprende de la copia certificada de la resolución a la moción de reconsideración, el peticionario no ofreció prueba alguna tendente a controvertir la presentada en la vista anterior que motivó la resolución de 31 de enero de 1938, en la cual se le declaró patrono no asegurado.
En su solicitud de revisión el peticionario alega que k Comisión, en las dos vistas antes mencionadas, limitó las defensas del patrono a determinar si éste empleaba cuatro o más obreros y “no ofreció oportunidad alguna para pre-sentar otras defensas de acuerdo con la ley. ’ ’
 A nuestro juicio, la petición de revisión es insuficiente, porque la cuestión de si el patrono empleaba cuatro o más obreros y si José Vázquez era o no el patrono del obrero lesionado, son cuestiones puramente de becbo, no revisables dentro de este procedimiento a menos que se baya privado al patrono del derecho de presentar prueba para controvertir la del obrero, pero esto no aparece de la petición ni de las dos resoluciones de la Comisión que a la misma se acompañan. Aunque se dice que la Comisión “no ofreció oportunidad alguna para presentar otras defensas de acuerdo con la ley”, no se expresa en qué consistían esas defensas, para que este tribunal pueda determinar si su exclusión fué o no errónea. Pudieron ofrecerse otras defensas completamente impertinentes y en ese caso ningún error de derecho se cometió al rechazarlas.

Por lo expuesto, debe declararse sin lugar él recurso de revisión.

El Juez Presidente Sr. Del Toro no intervino.